[Cite as Neyer v. Miami Univ., 2010-Ohio-3161.]

                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




CAITLIN K. NEYER

       Plaintiff

       v.

MIAMI UNIVERSITY

       Defendant

        Case No. 2010-01972-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       On January 19, 2010, plaintiff, Caitlin K. Neyer, sustained damage to
her eyeglasses as a result of negligence on the part of an employee of defendant,
Miami University, in conducting maintenance activity on university grounds.
        {¶ 2} 2)       Plaintiff filed this complaint seeking to recover damages in the
amount of $346.66 for replacement eyeglasses, plus $34.00 for transportation expenses
(mileage) to obtain her eyeglasses in Cincinnati and then return to Miami University.
The $25.00 filing fee was paid and plaintiff requested reimbursement of that cost in
addition to her claimed damages.
        {¶ 3} 3)       Defendant filed an investigation report noting that “[t]he [d]efendant
believes that the [p]laintiff has a valid claim for the eyeglasses costing $346.66 and
reimbursement of the $25.00 court filing fee for a total claim of $371.66.” Defendant
disputed plaintiff’s claim for transportation expenses observing that “there are two
Ophthalmologists, two Optometrists and an Optician in Oxford, all of which could have
been reached by the University owned transportation service at no cost to the Plaintiff.”
Case No. 2006-03532-AD                  -2-               MEMORANDUM DECISION




Case No. 2006-03532-AD                  -2-               MEMORANDUM DECISION



      {¶ 4} 4)    Plaintiff filed a response insisting that her claim for transportation
expenses is valid due to the circumstances presented. Plaintiff pointed out that she
needed replacement eyeglasses quickly and did not want to incur additional expenses
in connection with obtaining a new eye examination.


                              CONCLUSIONS OF LAW
      {¶ 5} 1)    Defendant was charged with a duty to exercise reasonable care for
the protection of plaintiff’s property while performing any maintenance work. Hoelle v.
Miami Univ., Ct. of Cl. No. 2005-06970-AD, 2005-Ohio-4643. In regards to the facts of
this claim, negligence on the part of defendant has been shown. Rust v. Miami Univ.,
Ct. of Cl. No. 2005-01226-AD, 2005-Ohio-1248; Dunlap v. Ohio Univ., Ct. of Cl. No.
2009-06010-AD, 2009-Ohio-7081.
      {¶ 6} 2)    As trier of fact, this court has the power to award reasonable
damages based on evidence presented. Sims v. Southern Ohio Correctional Facility
(1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.
      {¶ 7} 3)    Damage assessment is a matter within the function of the trier of fact.
Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
Case No. 2006-03532-AD                  -3-              MEMORANDUM DECISION




certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.
      {¶ 8} 4)     Plaintiff has suffered damages in the amount of $380.66. The $25.00
filing fee may be reimbursed as compensable costs pursuant to R.C. 2335.19. See
Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19,
587 N.E. 2d 990.




                              Court of Claims of Ohio
                                                                     The Ohio Judicial Center
                                                             65 South Front Street, Third Floor
                                                                        Columbus, OH 43215
                                                              614.387.9800 or 1.800.824.8263
                                                                         www.cco.state.oh.us
Case No. 2006-03532-AD                  -4-               MEMORANDUM DECISION




Case No. 2006-03532-AD                  -4-               MEMORANDUM DECISION



CAITLIN K. NEYER

      Plaintiff

      v.

MIAMI UNIVERSITY

      Defendant

      Case No. 2010-01972-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE
DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $405.66, which includes the filing fee. Court costs are
assessed against defendant.
Case No. 2006-03532-AD         -5-            MEMORANDUM DECISION




                               MILES C. DURFEY
                               Clerk
Entry cc:

Caitlin K. Neyer               Paul S. Allen
5751 Chestnut Ridge Drive      Miami University
Cincinnati, Ohio 45230         Roudebush Hall, Room 14
                               Oxford, Ohio 45056
RDK/laa
2/23
Filed 3/12/10
Sent to S.C. reporter 7/1/10